Opinión del
Juez Asociado Sr. Santana Becerra
concurriendo en la Sentencia.
A la luz de los hechos específicos del caso ahora ante nues-tra consideración entiendo, como la mayoría del Tribunal, que la acción de daños aquí ejercitada no estaba prescrita al comenzarse la misma. Pero por creer que aún más impor-tante que el resultado del caso en sí, que sólo afecta a las partes litigantes, es la norma de derecho de aplicación general que el Tribunal hoy sienta en el sentido de que la acción sub-sidiaria de daños de esta naturaleza siempre comienza a prescribir a partir del acto de la subasta en un ejecutivo hipotecario sumario, indistintamente de la situación particular en cada caso, me veo obligado a expresar mi inconfor-midad con la opinión de la mayoría, (1)
Conforme a los autos, el 15 de marzo de 1934 el Banco Popular de Puerto Rico inició procedimiento sumario de eje-cución de hipoteca contra la Sucesión de Magdalena Méndez Vda. de Ríos, dictándose en igual fecha auto de requerimiento *398que fue diligenciado el 20 de marzo de 1934 en la persona de la recurrente María Ríos Méndez como heredera y com-ponente de dicha sucesión, y mediante la publicación de edictos. El 31 de mayo de 1934 la entonces Corte de Distrito de San Juan ordenó la venta en pública subasta de la finca hipotecada, disponiendo que dicha orden tenía la fuerza de un auto ordenando la posesión dentro del plazo de 30 días contados desde la venta. El 26 de junio de 1984 se celebró la subasta, que terminó adjudicándose al acreedor hipotecario la finca por no haber otros postores. El 30 de junio de 1934, por escritura 27 ante el Notario Don Damián Monserrat, el alguacil transfirió la finca al adjudicatario sin reserva ni limi-tación alguna, entregándosela y dándole posesión de la misma en ese acto. La propiedad se inscribió en el Registro a favor del Banco acreedor el 6 de julio de 1934, quien la retuvo en su posesión hasta el 16 de noviembre de 1934 en que por escritura 34 ante el mismo notario la traspasó a tercera persona.
El 21 de junio de 1949 la recurrente radicó demanda contra el Banco sobre nulidad de ejecutivo hipotecario, daños y perjuicios. En el párrafo noveno de la demanda alegó textualmente:
“Noveno. — Que del asiento de la inscripción practicado en el Registro de la Propiedad de San Juan, a favor del Banco Popular de Puerto Rico, por virtud de la escritura de venta judicial que le otorgó el Marshal del Tribunal de Distrito de San Juan, sobre la finca descrita en el párrafo tercero de la primera causa de acción de esta demanda, no resultan afirmativa y claramente las causas que producen la nulidad del referido procedimiento eje-cutivo, por lo que, la demandante se encuentra imposibilitada de ejercitar legalmente la acción reivindicatoría contra el actual poseedor del inmueble ejecutado.”
Así reconoció la condición de tercero de buena fe de la persona que adquirió del Banco ejecutante, y éste aceptó tal hecho, y aceptó también la nulidad del ejecutivo sumario. Alegó, no obstante, que la acción de nulidad que se ejercitaba “siendo *399la subsidiaria de daños y perjuicios de acuerdo con lo que dispone el artículo 38 de la Ley Hipotecaria y el artículo 1864 del Código Civil”, estaba prescrita.
No hay controversia entre las partes en cuanto al término prescriptivo de 15 años para la acción de daños que se ejercitó. La única discrepancia, a la cual está limitado este recurso, fue en cuanto al momento en que los referidos 15 años debie-ron comenzar a contarse. El Banco demandado sostuvo ante el tribunal a quo que habiéndose ordenado la venta de la finca el 31 de mayo de 1934 la demanda radicada en 20 de junio de 1949 (2) lo fue 15 años 20 días después. La demandante sostuvo que la demanda se radicó en tiempo a contar desde el 6 de julio de 1934, fecha en que se inscribió la finca en el Registro a favor del acreedor ejecutante y quedó terminado el procedimiento. El Tribunal Superior resolvió que el término de 15 años debía contarse a partir del 20 de marzo de 1934 en que se diligenció el requerimiento de pago y este Tribunal, revocándolo, resuelve hoy que se debe contar el período pres-criptivo desde la fecha de la subasta, 26 de junio de 1934. Veamos:
En términos sencillos y meridianamente claros resolvimos ese problema hace cuarenta y cinco años en Carmona v. Cuesta, 20 D.P.R. 229 (marzo 30, 1914). Los legítimos due-ños de una finca que fue objeto de un expediente de dominio nulo por falsedad en la exposición de los hechos instituyeron acción reivindicatoría. Fracasada la reivindicación porque la finca había pasado ya a poder de tercero según el Registro, lo que ocurrió en el año 1906, reservamos a los dueños allí demandantes la acción personal de daños y perjuicios contra quien se los hubiera causado. Esa sentencia la dictamos en 29 de marzo de 1912. Véase: Carmona v. Cuesta, 18 D.P.R. 180. A tenor con nuestro dictamen, el 15 de abril de 1913 los dueños iniciaron la acción de daños contra el promovente del expediente de dominio declarado nulo. Se suscitó la cues-*400tión de prescripción la cual prosperó en la corte inferior que aplicó la de un año del art. 1868 del Código Civil dispuesta para las acciones derivadas de culpa o negligencia a que se refiere el art. 1802 del propio Código. Revocando la sentencia que declaró prescrita la demanda, nos expresamos así después de resolver que esta acción de daños es ex-contractu y no la derivada de culpa o negligencia del art. 1802:
“Ahora bien, según el artículo 854 del Código Civil el propie-tario tiene acción contra el tenedor y el poseedor de la cosa para reivindicarla. Es decir, que el propietario, como dice la repre-sentación de la parte apelante, tiene su acción real, directa y primera, para sostener su derecho de propiedad contra una tenencia o posesión adversa o injusta. El término de prescrip-ción de dicha acción es de 30 años según el artículo 1864 del Código Civil.
“Puede suceder que el bien inmueble que se trate de reivin-dicar se encuentre en poder de un tercero con título inscrito en el registro de la propiedad, y que la acción reivindicatoría no pueda ser eficaz contra aquél. Para tal evento previene el artículo 38 de la Ley Hipotecaria en su último párrafo que ‘en todo caso en que la acción resolutoria o rescisoria no pueda diri-girse contra el tercero, conforme a lo dispuesto en dicho artículo, se podrá ejercitar la personal correspondiente para la indemni-zación de daños y perjuicios por el que los hubiere causado.’
“Con el anterior precepto concuerda el contenido en el se-gundo apartado del artículo 1262 del Código Civil, expresivo de que la rescisión no tendrá lugar cuando las cosas objeto del contrato se hallaren legalmente en poder de terceras personas que no hubiesen procedido de mala fe, en cuyo caso podrá recla-marse la idemnización de perjuicios al causante de la lesión.
“Los demandantes, según los hechos alegados en la demanda, tenían el derecho de reivindicar la finca de 40 cuerdas a que se refieren, y para ello ejercitaron la acción reivindicatoría que les reconocía el artículo 354 del Código Civil; pero la acción fue desestimada declarando expresamente esta Corte Suprema por su sentencia de 29 de marzo de 1912, al resolver el caso en grado de apelación, ser nulo en su fondo el expediente de dominio promo-vido por Cuesta Viyeyas que sirvió de título de propiedad para la venta de la finca hecha por Viyeyas a Soldini y por éste a Mary Leicht. Por no haber prosperado la acción reivindicatoría ejer-*401citada, esta Corte Suprema reservó a los ahora demandantes, su acción personal para reclamar la indemnización de daños y per-juicios a quien se los hubiera causado. Esa acción de daños y perjuicios nace de los hechos determinantes de la acción reivin-dicatoría y del hecho de no haber podido ésta prosperar por existir un obstáculo legal para ello, cual es la adquisición, de la finca en cuestión por un tercero que legalmente no puede ser compelido a su restitución. No tiene la acción de daños y per-juicios en el presente caso el carácter de principal sino de sub-sidiaria, en atención a existir un impedimento legal para que prospere la acción reivindicatoría, y es un remedio que el legis-lador ha reconocido al dueño de la finca para que ya que no puede reivindicarla pueda llegar mediante dicha acción a la reparación de su derecho lesionado.
“Como se ve, la acción de daños y perjuicios ejercitada no es la acción para exigir responsabilidad por culpa o negligencia, a que se refiere el número 2 del artículo 1869 del Código Civil, y no es por tanto aplicable al presente caso el precepto sobre pres-cripción por un año, que dicho artículo establece. Se trata de una acción personal que no tiene señalado término especial de prescripción y que por tanto prescribe a los quince años con arreglo al artículo 1865 del Código Civil.”
Expuesta de la manera anterior la naturaleza de esta clase de acción de daños y el lugar que la misma ocupa, afron-tamos el problema ahora específicamente ante nuestra consi-deración y dijimos:
“El tiempo para la prescripción, según el artículo 1870 debe contarse desde el día en que pudo ejercitarse, o sea desde el año 1906 en que fue inscrita la finca en el registro de la propiedad a favor de tercero. La prescripción no se ha interrumpido por el ejercicio de la acción reivindicatoría que fue declarada sin lugar, pues según doctrina aceptable del Tribunal Supremo de España, establecida en sentencia de 5 de julio de 1904, para estimar que se ha interrumpido el plazo de prescripción de una acción deter-minada, es indispensable que se haya ejercitado dicha acción, no otra con que ella tenga mayor o menor analogía, sin que por tanto sea aplicable al presente caso el artículo 1874. La de-manda para indemnización de daños y perjuicios fue archivada en 15 de abril de 1913. No cabe, pues, afirmar que ha prescrito la acción por el transcurso de los 15 años señalados por la ley, y *402en su consecuencia la corte cometió error al desestimar la de-manda por prescripción de la acción mediante aplicación inde-bida del número 2 del artículo 1869 del Código Civil, y falta de aplicación del artículo 1865. ¿Pero podría sostenerse la sen-tencia por el fundamento de la otra excepción alegada, o sea, de que los hechos no determinan una causa de acción?
“Examinados esos hechos y apreciados en su conjunto enten-demos que determinan la acción de daños y perjuicios ejercitada en la demanda y que reconoce el artículo 88 de la Ley Hipotecaria, congruente con el 1262 del Código Civil.”
La decisión de Cuesta tuvo por base un expediente de dominio declarado nulo, pero el principio en ella establecido en cuanto a la naturaleza de la acción de daños aquí ejerci-tada, su término preseriptivo y su característica de ser una acción subsidiaria lo hemos mantenido en pie por igual en las acciones de daños y perjuicios seguidas como consecuencia de un procedimiento ejecutivo sumario declarado nulo, en donde el deudor quedó despojado de su propiedad y en que, por haber un tercero de por medio, no procedía la acción resolu-toria. Véanse: Arvelo v. Banco Territorial, 25 D.P.R. 728; 29 D.P.R. 1066; Polanco v. Goffinet, 29 D.P.R. 120; Pontón v. Sucrs. Huertas González, 42 D.P.R. 529; Román Benítez v. Rivera, 43 D.P.R. 535; Gutiérrez Vda. de Crosas v. Longpré, 44 D.P.R. 667; Santana v. Orcasitas, 47 D.P.R. 735; F. Rodríguez Hnos. y Co. v. Aboy, 66 D.P.R. 525; Buil v. Banco Popular, 69 D.P.R. 254.
Jamás la decisión de Cuesta ha sido modificada en ese as-pecto, a pesar de que la profesión en casos posteriores ha insistido, sin éxito, en el término preseriptivo de un año en lugar del período de quince años fijado en ella. En su otro aspecto, en lo que toca al punto de partida para comenzar a contar dichos quince años, la cuestión no había vuelto a sus-citarse, no sabemos si debido a lo claro y convincente de la norma sentada, a que no volvió a surgir la situación, o al hecho de que los litigantes prefirieron tratar de alterar el período. El caso de Arvelo v. Banco Territorial, supra, que se cita como ejemplo de que el período de quince años debe *403contarse desde la subasta y no del auto de requerimiento, argumentándose que de haberse contado en ese caso a partir del requerimiento la acción de daños, que nos negamos a declarar prescrita, lo hubiera estado, no alteró en lo más mínimo lo resuelto en Cuesta. Como cuestión de realidad, la controversia en Arvelo fue en cuanto a si el período pres-criptivo debía ser de quince o de un año, no estaba envuelto el punto de partida, y la decisión de Cuesta fue reafirmada y seguida en ese caso.
Un deudor hipotecario a quien se le priva de su propiedad en virtud de un procedimiento ejecutivo nulo tiene derecho a ejercitar la acción que le concede el art. 280 del Código Civil, ed. 1930, (art. 354 ed. 1902) para reivindicar la cosa contra el poseedor y tenedor de la misma. Pero muchas veces esto él no puede hacerlo porque la cosa está fuera de su alcance, como resulta cuando se aplican los arts. 33, 34, 36 y 38 de la Ley Hipotecaria y el 175 de su Reglamento, según este último quedó enmendado por la Ley 81 de 13 de mayo de 1936; o como resulta también en forma análoga, de lo que provee el art. 1247 del Código Civil. (3)
*404Sin embargo, el deudor no está indefenso. Si la acción resolutoria o rescisoria no fuere posible por estar la cosa en manos de un tercero que hubiere inscrito su derecho, o en poder legal de tercera persona que no hubiere procedido de mala fe, puede ejercitar la acción de daños y perjuicios contra el que los hubiera causado, — Art. 38 Ley Hipotecaria — o contra el causante de la lesión, según el art. 1247 del Código Civil.
En este caso no hay que preocuparse por la acción pri-mera y directa resolutoria o reivindicatoría porque la propia demandante aceptó la condición de tercero intocable de la persona que adquirió la propiedad del banco acreedor. El único problema surge en cuanto a la acción subsidiaria de daños en lo pertinente a su prescripción. Reza el art. 1864 del Código Civil (ed. 1930) que las acciones personales que no tengan señalado término especial de prescripción pres-cribirán a los quince años; y el art. 1869, que lo complementa, dispone que el tiempo para la prescripción de toda clase de acciones cuando no haya disposición especial que otra cosa determine [como sucede en este caso], se contará desde el día en que pudieron ejercitarse. ¿Qué quiere decir “poder ejer-citarse” a los efctos de este artículo?
*405Manresa, comentando el art. 1969 del Código Civil Es-pañol, equivalente al 1869 nuestro, dice que “[E]n la pres-cripción de acciones es aún más importante que en la del dominio la materia relativa a la computación del término señalado para que se produzca o consolide la misma, puesto que en ella no se exige ningún otro requisito para dicho fin más que el transcurso de tiempo; y, por consiguiente, tiene mayor interés que en ningún otro caso cuanto se refiera al modo cómo deba contarse éste.” Refiriéndose al art. 1869 como una regla “supletoria”, y citando sentencias del Tribunal Supremo de España de 22 de noviembre de 1902 y de 8 de mayo de 1903, sostiene Manresa que “no deben tenerse en cuenta para la determinación del momento en que debe empezar a correr el término de la prescripción para la com-putación del mismo, ninguna razón ni circunstancia que no afecte a la 'posibilidad legal del ejercicio de la acción que ha de ser prescrita. (Énfasis del autor.) (4)
En parecida forma se expresan otros comentaristas. Sán-chez Román dice que “ninguna explicación exige el artículo 1.969 del Código, [1869] a no ser: primero, la indicación de que sus últimas palabras deben entenderse alusivas a la posibilidad jurídica del ejercicio de la acción, o sea el tiempo desde el cual la acción puede ejercitarse según derecho, a partir de cuya fecha se computará el tiempo para su pres-cripción;” (5) .. . (Énfasis del autor.) Y Castán, des-pués de expresar que la determinación del momento inicial de la prescripción ha suscitado dificultades y dudas en la doctrina, dice que “[E] s tradicional la teoría de la actio nata, según la cual para que la prescripción sea posible es preciso que la acción haya nacido, pues, como decía Savigny, 'no cabe perder por abandono una acción mientras no sea ejercí table’. Más, aun cuando se acepte la regla actioni nundum natae non p^-eascribitur, con ello — como advierte Yenzi (en sus notas a las Instituzioni de Pacifici-Mazzoni) — no está resuelta la *406'cuestión, pues queda por determinar el punto fundamental, o ■ sea cuándo puede decirse que la acción ha nacido. Las mu->chas respuestas dadas a esta pregunta pueden, según Yenzi, 'resumirse en dos teorías fundamentales y contrapuestas: la <de la realización y la de la lesión del derecho. La acción ha nacido, dicen unos, cuando el derecho puede ser realizado; la acción ha nacido, dicen otros, cuando el derecho ha sido lesionado o violado. Para este autor, ambas son exactas cuando son entendidas convenientemente y aplicadas a las relaciones que les son propias. El criterio de la realización se aplica, por regla general, a los derechos personales, y el de la lesión a los derechos reales, porque en los primeros el contenido de la acción se confunde con el del derecho, y en los segundos permanecen separados.
“Nuestro Código Civil provee a esta importante materia del comienzo de la prescripción extintiva con una regla gene-ralísima, y varias normas particulares.
“La regla general no hace otra cosa que consagrar el principio de la actio nata. ‘El tiempo para la prescripción de toda clase de acciones, cuando no haya disposición especial que otra cosa determine, se contará desde el día en que pudie-ron ejercitarse’ (Art. 1.969).”(6) (Énfasis del autor.)
Laurent, con suma precisión resume el punto así: “ [L] a prescripción de las acciones personales comienza desde el mo-mento en que nacen las acciones, puesto que es en razón de la. duración de la acción por lo que la ley la declara extinguida; luego desde que hay acción ha lugar a la prescripción porque la razón de la prescripción existe: ¿y cuando hay acción? La acción es el derecho ejercido en justicia, y el acreedor puede obrar en justicia desde que se forma la obligación. En efecto, es de esencia de todo derecho poderse perseguir judicialmente, ese es el carácter distintivo de la obligación jurídica, está ga-*407rantizada por la ejecución forzada, y esa ejecución forzada no es más que el recurso a los tribunales . . . (7) (Énfasis ofrecido.)
Nuestra jurisprudencia ha seguido esos mismos princi-pios : Cf: Iglesia Católica v. El Pueblo, 11 D.P.R. 485; Martí v. Hernández, 57 D.P.R. 819; Alcaide v. Morales, 28 D.P.R. 278, en donde el período de 15 años de una acción para anular un reconocimiento se contaron, no a partir de dicho reconoci-miento hecho en 1900, sino a partir de 1904 cuando el padre pudo cerciorarse de su estado de esterilidad, habiéndose esta-blecido la acción en 1916; Rossy v. Martínez, 70 D.P.R. 737; Lange v. Honoré, 47 D.P.R. 218; Stella v. Municipio, 76 D.P.R. 783; Cordero v. Rivera, 74 D.P.R. 586; Malgor y Co. v. Clivillés & Co., Sucrs., 42 D.P.R. 457; art. 37, Cód. Enj. Civil — “las acciones civiles podrán deducirse solamente den-tro de los períodos prescritos en este título, luego de existir su causa legal.”
Se resuelve hoy que la acción subsidiaria de daños era ejercitable desde el día en que se celebró la subasta. A los efectos del problema planteado y de los argumentos que se aducen para tomar como punto de partida ese día, no creo que exista gran diferencia en que se usara la fecha del requeri-miento, según sostuvo el Tribunal Superior, o la fecha de la orden de venta como sostuvo ante dicho tribunal el Banco, porque si bien el auto de requerimiento no tiene el efecto per se e inmediato de privar de hecho al deudor de la posesión, goce y disfrute de la propiedad, tampoco lo tienen la orden de venta ni la subasta, que no pone fin al procedimiento por-que éste termina con el otorgamiento por el alguacil de la escritura de venta judicial y su acto de dar posesión del in-mueble. al adjudicatario; ni crea la subasta automáticamente *408la condición de tercero que hubiere inscrito su derecho en la ' persona del adjudicatario suponiendo que éste no sea el propio •acreedor ejecutante, no siendo tampoco inscribible el acta de ¡subasta. Véanse: Rosaly v. Ríos, 63 D.P.R. 836; Hernández v. Registrador, 66 D.P.R. 863; Salas v. Cabassa, 69 D.P.R. 457; Gratacós v. Corte, 46 D.P.R. 175.
El caso de González v. Díaz, 72 D.P.R. 537, ilustra la si-tuación. En 1927 se ejecutó un crédito hipotecario y subas-tada la propiedad se le adjudicó a la propia acreedora ejecutante, otorgándose a su favor, además, la escritura de venta judicial. No obstante la adjudicación en subasta, los deudores nunca se desprendieron de la posesión, y en 1944, dándose cuenta que el ejecutivo era nulo por haberse diligen-ciado el auto de requerimiento por persona particular, la propia acreedora ejecutante inició pleito para que se declarara su nulidad y se condenara a los deudores a satisfacer el prés-tamo hipotecario y sus intereses desde que se constituyó el mismo. A pesar de la adjudicación en subasta en el ejecutivo sumario de 1927 y la escritura de venta judicial, sostuvimos la acción de la acreedora instituida en 1944.
Pero volviendo al art. 1869 y al criterio de los comenta-ristas y nuestras decisiones, la pregunta es: ¿Cuándo había la “posibilidad legal” para la demandante de la acción de los daños que reclama (el valor de la propiedad y sus rentas) bajo los hechos precisos de este caso? ¿Le hubiera sido posi-ble reclamarlos al otro día de la subasta cuando ella estaba en posesión del inmueble y no procedía siquiera la acción directa reivindicatoría que concede a todo propietario el art. 280 del Código Civil? ¿Podía ella legalmente ejercitar la acción de daños una vez que el Banco vino en posesión del inmueble y mientras lo disfrutaba, cuando la presencia de un tercero que hubiere inscrito su derecho no quitaba la propiedad del alcance de la demandante para reivindicarla? Me parece que la contestación a esas preguntas debe ser en la negativa. Entre junio 30 de 1934 fecha en que el Banco entró en posesión de la finca y noviembre 16, 1934 en que la traspasó a un tercero *409reconocido como tal por la demandante, la acción de ésta era la resolutoria o reivindicatoría, y no otra, porque según el art. 1869, tal como se ha interpretado, fue a partir de esta última fecha que le “nació” a ella la acción de los daños que reclama, y es a partir del nacimiento de dicha acción que comienza a prescribir la misma. (8) El derecho de la deman-dante a reclamar como daños el valor de la propiedad y sus rentas o frutos no surgía del hecho del ejecutivo sumario nulo y la venta de la propiedad en subasta. Le surgía de (1) la nulidad del procedimiento, más (2) del hecho de no poder ejercer la acción reivindicatoría o resolutoria para re-poseerse la finca. Ambos requisitos vinieron a coexistir sólo a partir del 16 de noviembre de 1934.
Lo que el Tribunal hoy decide tiene el efecto jurídico, sin decirlo, de alterar la naturaleza que a este tipo de acción de daños da el art. 38 de la Ley Hipotecaria o en su caso el 1247 del Código Civil, de secundaria o subsidiaria, para convertirla en una acción directa, optativa y en la alternativa, en donde podía quedar al capricho de la demandante o, reivindicar el inmueble bajo el art. 280 del Código Civil, o pedir daños en su lugar. Esto último no responde a nuestras decisiones, y en Palmieri v. Federal Land Bank, 59 D.P.R. 4 positivamente dijimos que no podía ejercerse tal opción o acción en la alter-nativa. En este caso de Palmieri la demandante hizo anota-ción de lis pendens, en acción filiatoria. En trámites la acción, el Federal Land Bank ejecutó una hipoteca constituida a su favor por los herederos del presunto padre y se adjudicó la propiedad, vendiéndola a terceros. La demandante, decla-rada ya hija natural, solicitó la nulidad del procedimiento pero sólo demandó en daños al Banco alegando que la propie-dad había pasado a terceras personas. Sosteniendo que ella *410podía ejercer la acción directa reivindicatoría contra los ter-ceros por haber adquirido éstos anotada ya la demanda (lis ■pendens), nos negamos a reconocerle la acción personal de 'daños, citando extensamente la decisión de Cuesta para con-cluir, que distinto a lo ocurrido en ese caso, en el de Palmieri :no había terceros que impidieran la acción primera y directa -de reivindicación.
No veo razón de peso para revocar la decisión de Cuesta, "que es buena jurisprudencia sazonada por casi medio siglo -de vida legal, y que a mi juicio resuelve correctamente la .situación hipotecaria y de derecho civil aquí envuelta. (9) Advierto cierta preocupación por lo amplio que pueda resultar •el período prescriptivo que surge de ella. Pero no debe per-derse de vista que esta acción de daños, si bien personal, tiene ;su origen y está íntimamente ligada al derecho inmobiliario, para el cual el código no tiene períodos prescriptivos breves. Sabido es que no siempre se logra conocer con razonable pron-titud los vicios de un ejecutivo sumario, sobre todo cuando no son procesales que surjan de la faz del expediente; el caso típico del deudor que fallece antes o después de la ejecución y hay sucesiones envueltas, o cuando la nulidad se advierte como consecuencia de un dictamen jurisprudencial. De todos mo-dos ello sería más bien un problema de legislación y de política pública que de determinación judicial. Desde la decisión de Cuesta, como cuestión de realidad, se han reunido muchas Asambleas Legislativas y nunca se ha tratado de modificar por ley lo allí resuelto. (10)
*411Finalmente, se insinúa que de aplicarse la doctrina de Cuesta podría extenderse el período prescriptivo hasta quince años después del período de treinta para la prescripción ad-quisitiva del dominio. Esto podría ocurrir sólo si durante ese período posee la propiedad el propio acreedor ejecutante, y no ocurriría porque la prescripción adquisitiva le daría a él un mejor título que el adquirido mediante el ejecutivo nulo, pero nunca lo convertiría en un tercero ante el deudor. Se-guiría siendo la parte, y no procedería entonces la acción subsidiaria personal que como he dicho, sólo procede si se in-terpone el tercero de los arts. 34, 36, 38 de la Ley Hipotecaria y el 175 de su Reglamento.
Opinión separada del
Juez Asociado señor Belaval.
Este estudio está limitado a considerar la prescripción de las distintas acciones de nulidad de procedimientos ejecutivos sumarios y daños por cobro de intereses en demasía, de acuerdo con nuestro derecho hipotecario. Observo que en nuestra jurisprudencia anterior, indistintamente se ha apli-cado el art. 38 de la Ley Hipotecaria de 1893 y el art. 169 del Reglamento para la ejecución de la misma, como la disposición legal que autoriza la acción de nulidad de procedimientos eje-cutivos hipotecarios por cobro de intereses en demasía, y su correspondiente indemnización de daños. Es conveniente hacer un análisis riguroso de la cuestión para dejar este asunto debidamente esclarecido.
El art. 36 de la Ley Hipotecaria de Puerto Rico, dispone que las acciones rescisorias y resolutorias no se darán contra terceros que hayan inscrito los títulos de sus respectivos de-rechos. El art. 37 exceptúa de la regla anterior: 1? — las acciones rescisorias de enajenaciones hechas en fraude de acreedores en los siguientes casos: (a) cuando la segunda enajenación haya sido a título gratuito y (ó) cuando el ter-cero haya sido cómplice en el fraude. En ambos casos (a) y *412(6), no perjudicará a tercero la acción rescisoria que no se .hubiere entablado dentro de un año, contado desde el día de la enajenación fraudulenta.
El art. 38 de la Ley Hipotecaria establece que no se anu-larán los actos o contratos, en perjuicio de tercero que haya .inscrito su derecho por: (1) la revocación posterior de dona-aciones en los casos permitidos por la ley, excepto aquel en -que el donatario no haya cumplido condiciones inscritas en el Registro; (2) el retracto legal en la venta y el derecho de ■.tanteo en la enfiteusis; (3) la falta de pago del total o parte ■del precio de la cosa vendida, si no consta en la inscripción el .aplazamiento de dicho pago; (4) la doble venta si alguna de ■ellas no hubiera sido inscrita; (5) los contratos que pudieran -celebrar los tutores sin autorización de la sala competente ■del Tribunal Superior, siempre que las personas a quienes ■.representen no hayan sufrido lesión en más de la cuarta parte ¡del valor de las cosas que hubiesen sido objeto de dichos con-tratos; (6) los contratos celebrados en representación de los ausentes, siempre que dichos ausentes no hayan sufrido lesión ¡en más de la cuarta parte del valor de las cosas que hubiesen sido objeto de dichos contratos; (7) las enajenaciones verifi-cadas en fraude de acreedores, con exclusión de las hechas a título gratuito y cuando el tercero haya sido cómplice en el fraude; (8) cualesquiera otras acciones que las leyes con-cedan a determinadas personas para rescindir contratos en virtud de causas que no consten expresamente de la ins-cripción.
Es en estos supuestos, y en ningunos otros, que el art. 38 establece, que si la acción resolutoria o rescisoria no se puede dirigir contra el tercero, se ejercitaría por el ejecutado la personal correspondiente a la indemnización de daños y perjuicios.
Roca Sastre, ha hecho una clasificación de las acciones de nulidad, propiamente dichas, las resolutorias, las rescin-*413dibles, dividiéndolas en cuatro grupos: acciones de nulidad, acciones rescisorias, acciones resolutorias y otras acciones de juego análogo.
Entre las acciones de nulidad sitúa (1) la de nulidad por inexistencia, o sea, cuando un negocio jurídico adolece de un vicio o defecto constitucional por faltarle alguno de sus ele-mentos orgánicos o estructurales (art. 1213 del Código Civil nuestro) ; la de nulidad absoluta o radical, cuando se ha rea-lizado un acto o negocio jurídico con infracción de una norma legal prohibitiva (art. 4 y 1207 nuestros) ; la de anulabi-lidad, cuando un acto o negocio jurídico adolece de algún vicio por razón de la capacidad o consentimiento de los otorgantes, (art. 1252 nuestro).
Entre las acciones rescisorias sitúa (2) la atribuida a los pupilos y a los ausentes en los casos 1<? y 2? del art. 1243 nuestro; la concedida a los que en una partición o división hubieren sufrido lesión en más de una cuarta parte, (arts. 1027, 1340 y 1031 nuestros) ; la llamada acción pauliana o revocatoria dirigida a inutilizar las enajenaciones hechas en fraude de acreedores.
Entre las acciones resolutorias sitúa: el pacto de la lex commissoria que corresponde al vendedor cuando se hubiera estipulado que por falta de pago del precio aplazado tendrá lugar, de pleno derecho, la resolución de la compraventa, (art. 1393 nuestro); el pacto de retrovendendo o de retracto con-vencional o sea la compraventa a carta de gracia o con derecho de retraer, (art. 1396 nuestro) ; la revocación de donaciones cuando el donatario haya dejado de cumplir alguna de las condiciones impuestas por el donante, (art. 589 nuestro) ; la reversión de las donaciones otorgadas con pacto reversional (art. 583 nuestro); la restitución de bienes heredados o le-gados con el gravamen de substitución fideicomisaria condi-cional.
Entre las acciones de juego análogo, sitúa la revocación de donaciones por causa de supervivencia o sobrevivencia de hijos o por ingratitud del donatario (art. 586 nuestro) ; la *414reducción de donaciones por ser inoficiosas a causa de la legítima (arts. 578 y 596 nuestros), la acción resolutoria por incumplimiento imputable de obligaciones recíprocas (art. 1077) ; las derivadas de la sujeción de bienes a la reserva clásica (art. 930 nuestro) ; la acción de recobro de bienes atribuida al ausente que viviendo ha sido objeto de declara-ción de fallecimiento; la revocación relativa a donaciones con entrega de bienes en concepto de mejora (art. 754 nuestro) ; la ineficacia de donaciones matrimoniales cuando el matrimo-nio no llegare a celebrarse (art. 1285 nuestro) ; la caducidad o reversión en materia de concesiones administrativas (mi-nas, obras públicas, etc.) las cuales constituyen una situación de propiedad resoluble o temporal; la pérdida del dominio útil por efecto del comiso enfitéutico (art. 1540 nuestro) I Ro-ca Sastre, Derecho Hipotecario 443-449, (quinta ed. de la casa Editorial Bosch, 1954).
Se podría argüir que antes del 1916, cuando al igual que en la ley española de 23 de julio de 1908, los contratos con intereses usurarios en Puerto Rico, se consideraban totalmente nulos, tal nulidad podría ser incluida entre las acciones por nulidad absoluta o por ser rescindible. El efecto que esto pueda tener en cuanto a la validez de un procedimiento eje-cutivo hipotecario, lo dejamos sin resolver en Vázquez Vda. de McCormick v. Gutiérrez, 52 D.P.R. 170 (Hutchison), (1937), cita precisa a la pág. 179. Pero después de la enmienda que se le hace en el 1916 a nuestra Ley sobre Fijación de Interés en Toda Clase de Obligaciones del 1902, no hay duda que tales contratos no son nulos ni rescindibles. Sencillamente se provee una confiscación de parte del capital prestado a favor de El Pueblo de Puerto Rico; se autoriza una acción estatutaria independiente para el recobro de los intereses en demasía y se fija en un año la prescripción para el ejercicio de la acción de recobro.
Nuestra jurisprudencia anterior tiene rigurosamente dis-tinguido el verdadero espacio jurídico que ocupan estas accio-nes de anulabilidad, rescisorias y resolutorias, autorizadas *415por el art. 88 de nuestra Ley Hipotecaria: García v. De los Ángeles, 13 D.P.R. 77, (Quiñones), (1907), cita precisa a la pág. 98 (reserva de bienes) ; Porto Rico Tobacco Co. v. Registrador, 13 D.P.R. 164 (Quiñones), (1907), cita precisa a la pág. 167 (reserva de bienes); Ramos v. Orcasitas, 14 D.P.R. 68 (Figueras), (1908), cita precisa a las págs. 75 y 78 (doble venta); Abella v. Antuñano, 14 D.P.R. 498 (Hernández), (1908), cita precisa a las págs. 504 y 507 (doble venta) ; Torrellas v. Sanabria y Paoli et al, 26 D.P.R. 619 (Del Toro), (1918), cita precisa a la pág. 623, (doble venta) ; A. Rojas & Co. v. Luna, 39 D.P.R. 838, (Hutchison), (1929), cita precisa a la pág. 841 (doble venta); Pérez v. Montañez, 45 D.P.R. 23, (Del Toro), (1933), cita precisa a las págs. 27-28 (doble venta).
Por la enumeración de las causas de acciones, que en alguna forma pueden estar comprendidas dentro del art. 88, concordado con el art. 33 y siguientes, de la Ley Hipotecaria de Puerto Rico, es fácil descubrir el distinto juego prescrip-tivo a que se presta cada una de ellas. Algunas son acciones personales; otras son acciones reales; otras tienen su término prescriptivo expresamente fijado. Como la acción de indem-nización de los daños es una consecuencia de la declaración de rescisión, resolución o revocación, la primera quedaría afec-tada por la virtualidad de las últimas, en cuanto a prescrip-ción se refiere.
La determinación fundamental en estos casos, cuando la propiedad ha pasado a manos de un tercero, es: si se trata de una acción personal, en cuyo caso no hay retroacción; si por el contrario, se trata de una acción real, bien por tratarse de una condición inscrita en el Registro o por cualquiera disposición expresa de la ley a tal efecto, en cuyo caso los derechos revierten a su verdadero dueño.
El art. 169 de nuestro Reglamento Hipotecario, in fine, dispone que el ejecutante queda sujeto a indemnizar cuantos daños y perjuicios irrogare al deudor o a terceros interesados (acreedores hipotecarios posteriores, subadquirentes, etc.) *416“por malicia o negligencia en la fiel exposición de los hechos y las circunstancias que ha de apreciar el Juez para autorizar el procedimiento y para continuarlo”. Esta disposición no tiene otro efecto que equiparar la desventaja procesal, que en favor del ejecutante y en contra del ejecutado, produce inicial-mente el procedimiento ejecutivo sumario. Obsérvese que la misma no dispone la nulidad del ejecutivo sumario, sino la mera compensación por la conducta dolosa o culpable del eje-cutante.
Es conveniente señalar además que la acción por intereses cobrados en demasía, sería siempre una acción personal, una acción directa del ejecutado contra el ejecutante, no una acción sobre la cosa, y siendo esto así, no hay juego para el tercero hipotecario. En casos de nulidad de actuaciones, propiamente dichas, según veremos más adelante, se consagra el derecho del ejecutado a ir sobre la cosa, por la acción reivin-dicatoría, pero no en el caso de la indemnización provista para el caso de dolo o de culpa del ejecutante. La razón es muy sencilla: en el caso de dolo o culpa del ejecutante, la causa de nulidad no constaría del Registro mientras que en los casos de nulidad de actuaciones, la causa de nulidad sí constaría del Registro. Veamos cómo se desenvuelve este principio en nuestra jurisprudencia.
En el caso de Pontón v. Sucesores de Huertas González, 42 D.P.R. 529 (Del Toro), (1931), cita precisa a las págs. 532 y 539, la ejecutante alegaba que la acción apropiada era la reivindicatoría y no la de nulidad. El apelado por el con-trario alegaba: “No es ni puede ser la presente una acción reivindicatoría. Es simplemente una acción para obtener daños y perjuicios basados en la nulidad de ciertas actuacio-nes; en la falsedad maliciosa de ciertas alegaciones en el es-crito inicial y en la certeza y cuantía de la deuda reclamada, así como el vencimiento de la misma”. (Arts. 169 y 175 del Reglamento para la ejecución de la Ley Hipotecaria) (pág. 532). En este caso se incluyeron como no pagados, intereses que habían sido satisfechos, y en virtud de ese hecho, se ale-*417gaba el vencimiento de la deuda. (Pág. 535.) En cuanto a la reivindicación, este Tribunal hizo suyas las manifestaciones del alegato del apelado. En cuanto a la naturaleza de la acción, concluyó: “No importa que la demanda se titulara ‘sobre nulidad de ejecutivo hipotecario, otros extremos y'daños y perjuicios’. La acción que tiene el demandante es la que le reconoce el artículo 169 del reglamento de la Ley Hipote-caria que sujeta al ejecutante a indemnizar cuantos daños y perjuicios irrogue al deudor o a terceras personas, por ma-licia o negligencia en la fiel exposición de los hechos, y esos daños son los que determina el artículo 1270 del Código Civil [1255 ed. 1930, 31 L.P.R.A. 186, see. 3514] o sea la restitu-ción de la cosa objeto del contrato, con sus frutos, y el precio con sus intereses, u otros de naturaleza semejante.” (Pág. 539.) (Énfasis provisto.)
Como se ve, en este caso la acción personal de daños se hace descansar en el art. 169 del Reglamento Hipotecario, aunque la medida de los mismos, se fija de acuerdo con el articulado correspondiente a la nulidad del Código Civil.
El caso de Martorell v. Crédito y Ahorro Ponceño, 42 D.P.R. 655 (Texidor), (1931) cita precisa a la pág. 661, este Tribunal dijo: “La duda podría surgir acerca de si el incum-plimiento de algunas de esas condiciones o requisitos no originaría más que una responsabilidad por daños y perjui-cios. Pero esta responsabilidad no puede tener otra base que la de que en el escrito se omitieron circunstancias o hechos indispensables para que el Juez autorizara el procedimiento y lo continuara. Cuando la ley requiere una forma especial y determinada de pedir ante un tribunal, la desviación de esa forma puede y debe, a nuestro juicio, originar la nulidad de todo procedimiento seguido sobre la base de esa incorrección.” En este caso se incluyeron como no pagados parte del capital y los intereses que se habían satisfecho antes de la ejecución (pág. 657). A primera vista parece que estamos ante una acción por causa de nulidad absoluta o radical, que “es la que tiene lugar cuando se ha realizado un acto o negocio jurí-*418dico con infracción de una norma legal prohibitiva,” (Roca Sastre, obra citada, pág. 444), pero al devolverse el caso para ulteriores procedimientos en lo que toca a la reclamación de daños y perjuicios (pág. 663), nos damos cuenta que es otra manera de formular, a la inversa, la misma doctrina esta-blecida en el caso de Pontón.
El caso de Pontón v. Sucrs. de Huertas González (en re-consideración) 46 D.P.R. 789, (Del Toro), (1934), cita precisa a la pág. 794, reafirma la doctrina sentada en la primera decisión en cuanto a la naturaleza de la acción, que continúa siendo una personal entre el ejecutado y el ejecu-tante. El caso de Martorell v. Crédito y Ahorro Ponceño, supra, se ha citado después, pero en un aspecto distinto, o sea, que otras cantidades que no sean las específicamente in-cluidas en la cláusula de garantía hipotecaria, no pueden incluirse en la deuda hipotecaria, como en dicho caso, resul-taba ser el pago de primas de pólizas de seguro (pág. 662).
El caso es bastante sencillo y no hay que complicarlo inde-bidamente: la declaración de nulidad en el recobro de daños por dolo o culpa lata que dispone el art. 169, de nuestro Reglamento Hipotecario es igual a la declaración de negli-gencia en el recobro de daños que dispone el art. 1802 del Código Civil de Puerto Rico, aunque su juego prescriptivo sea distinto, según veremos más adelante.
Sin embargo, cuando el ejecutado quiere dirigir su acción sobre la cosa, rei-vindicatio por cualesquiera nulidades de actuaciones, si hemos de atender a lo dispuesto por el art. 175 de nuestro Reglamento Hipotecario, el artículo de nuestra Ley Hipotecaria que entra en juego es el art. 34, que nos manda respetar cualquier derecho de tercero, si la causa de nulidad no consta del Registro de la Propiedad. Si la causa de nuli-dad consta del Registro, el ejecutado tiene una acción directa contra el ejecutante, o el posterior adquirente (tercero). Así resulta cuando el procedimiento ejecutivo se ha radicado ante un tribunal sin competencia, (supuesto del art. 170 de nuestro Reglamento) o se ha dejado de requerir a las personas seña-*419ladas por el art. 171 de nuestro Reglamento: Sucn. Trías v. P. R. Leaf, 50 D.P.R. 91, (Hutchison), (1936), cita precisa a la pág. 96; Ayala v. Flores, 50 D.P.R. 873 (Travieso), (1937), cita precisa a la pág. 880; Crespo v. Schlüter, 58 D.P.R. 834, (Del Toro), (1941), cita precisa a las págs. 839-840. Ahora bien, sin determinar precisamente si se trata de una acción comprendida en los arts. 34 ó 38 de la Ley Hipotecaria de Puerto Rico o en el art. 169 de su Regla-mento, o si se trata de una acción de nulidad absoluta, nulidad de acuerdo con el estatuto de usura, simple anulabilidad, o de dolo o culpa lata, este Tribunal ha anulado numerosos proce-dimientos ejecutivos hipotecarios, porque se reclamaron en ellos, “cantidades que no estaban hipotecariamente garantiza-das”. Veamos cómo se desarrolla esta curiosa particularidad en nuestra jurisprudencia:
En el caso de Santos v. Crédito y Ahorro Ponceño, 41 D.P.R. 946 (Hutchison), (1931), se anuló un procedimiento ejecutivo hipotecario, porque en una hipoteca constituida para garantizar el capital exclusivamente, el ejecutante incluyó también, intereses al seis por ciento anual, desde la fecha del vencimiento de la hipoteca hasta el 31 de diciembre de 1927, los gastos de otorgamiento de la escritura y su inscripción en el Registro de la Propiedad. El Tribunal se planteó el pro-blema de la siguiente manera: “La cuestión a ventilar es si las cantidades que se pretende recobrar en concepto de inte-reses y gastos incidentales al otorgamiento e inscripción del instrumento estaban garantizadas por la hipoteca." (Pág. 948.) Este Tribunal concluyó que: “ni el interés de la deuda para con el banco, ni el dinero satisfecho por él al notario y al registrador de la propiedad, fueron incluidos en la hipoteca. El procedimiento ejecutivo fue nulo”. (Pág. 949.) (Énfa-sis provisto.)
En el caso de Martorell v. Crédito y Ahorro Ponceño, 42 D.P.R. 655 (Texidor), (1931), se anuló un procedimiento ejecutivo hipotecario porque en una hipoteca constituida para garantizar el pago de capital e intereses exclusivamente, el *420ejecutante incluyó también, ciertas “cantidades pagadas por el Crédito y Ahorro Ponceño, por cuenta de Martorell y por razón de seguros” (pág. 662). Este Tribunal, citando el caso de Santos v. Crédito y Ahorro Ponceño, supra, concluyó que: “Las cantidades que pudiera adeudar Martorell al Crédito y Ahorro Ponceño por concepto de pago de primas de pólizas de seguro, no pudieron nunca incluirse en la deuda hipote-caria, a los fines de la ejecución de ese crédito, porque no es-taban aseguradas con la hipoteca” (pág. 662), (énfasis provisto).
En el caso de Vázquez viuda de McCormick v. Gutiérrez, 52 D.P.R. 170 (Hutchison), (1937), se anuló una resolución sobre una excepción previa de falta de hechos en una demanda de nulidad de procedimiento ejecutivo hipotecario, porque una hipoteca constituida para garantizar el pago de capital e intereses, el ejecutante incluyó una partida de intereses que no estaba cubierta por la hipoteca. Este Tribunal, citando los casos de Santos v. Crédito y Ahorro Ponceño, supra, y Martorell v. Crédito y Ahorro Ponceño, supra, concluyó: “De la demanda presentada en este caso aparece que la hipoteca se constituyó por el término de once meses trece días para garantizar el pago de $1,041 como principal y ‘los intereses por el término del contrato’ a razón de 12 por ciento anual, pagaderos por mensualidades. Se desprende además que des-pués de radicada la petición enmendada en el procedimiento ejecutivo la corte de distrito ordenó se expidiera un requeri-miento para el pago {a) de mil dólares como saldo adeudado del principal por haber abonado la deudora a cuenta del mismo la cantidad de $41 y (ó) de diez dólares para intereses adeu-dados y vencidos correspondientes a la última mensualidad de octubre de 1932, por haber abonado la deudora $120 de inte-reses por el año de la constitución de la hipoteca y $960 de intereses de mora por convenio de las partes. Eviden-temente los $10 de intereses correspondientes a octubre de 1932, no estaban cubiertos por la hipoteca, y debido a haberse incluido esa partida en la orden decretando la expedición del *421requerimiento de pago, el procedimiento ejecutivo era una nulidad. Santos v. Crédito y Ahorro Ponceño, 41 D.P.R. 946; Martorell v. Crédito y Ahorro Ponceño, 42 D.P.R. 655.” (Págs. 179 y 180), (énfasis provisto.)
En riguroso análisis, ni el caso de Santos v. Crédito y Ahorro Ponceño (hipoteca sin que se pactaran intereses de clase alguna) ni el caso de Martorell v. Crédito y Ahorro Pon-ceño (recobro dentro de un ejecutivo hipotecario del pago de primas de póliza) eran aplicables. Es más, en cuanto a inte-reses se refiere, el caso de Santos está implícitamente revo-cado por nuestra posterior jurisprudencia que admite el recobro de intereses de mora al tipo legal, después del venci-miento, cuando no se ha pactado otro tipo de interés: Figueroa v. Boneta, 58 D.P.R. 811 (Del Toro), (1941), cita precisa a la pág. 817.
En este último caso, se anuló un ejecutivo hipotecario porque en una hipoteca constituida para garantizar “la suma de dos mil quinientos dólares que se compromete [el deudor] a devolver en el término de un año a contar desde hoy, con intereses a razón del doce por ciento anual” (pág. 815), el ejecutante incluyó intereses al mismo tipo pactado después de vencido el término. Este Tribunal, citando los casos de Vázquez viuda de McCormick v. Gutiérrez, supra, Santos v. Crédito y Ahorro Ponceño, supra, y Martorell v. Crédito y Ahorro Ponceño, supra, concluyó: “Y en cuanto a que aun-que no se pactaran expresamente, podrían siempre cobrarse los intereses de mora de acuerdo con los artículos 1053,1054 y 1061 del Código Civil, ed. 1930, la cuestión no es nueva. En el caso de Caraballo v. Registrador, 48 D.P.R. 923, 925, rati-ficando y aplicando la doctrina del caso de Goico v. Rodríguez et al., 28 D.P.R. 530, dijo esta corte: ‘El contrato original no contenía disposición alguna respecto al tipo de interés en caso de que no se efectuara el pago a su vencimiento. En ausencia de tal disposición los acreedores hipotecarios si hu-biesen instado acción sobre el contrato original, hubieran podido recobrar intereses a razón de 6 por ciento anual sola-*422mente a partir de la fecha del vencimiento y de la falta de pago . . .’ Pero como los que se cobraron no fueron los inte-reses legales, siempre resulta que el ejecutante se extralimitó y su extralimitación, convierte en nulo todo lo que se actuara a su instancia.” (Pág. 817.)
En el caso de De Jesús v. Assad, 63 D.P.R. 137 (Todd, hijo), (1944), se anuló un procedimiento ejecutivo hipotecario porque en una hipoteca constituida para garantizar el pago de capital únicamente, de acuerdo con la cláusula en la cual se constituía la hipoteca, el ejecutante incluyó intereses al doce por ciento mensual después del vencimiento, de acuerdo con la cláusula en la cual se describía el préstamo realizado. Este Tribunal, citando los casos de Santos v. Crédito y Ahorro Ponceño, Martorell v. Crédito y Ahorro Ponceño, Vázquez Vda. de McCormick v. Gutiérrez y Figueroa v. Boneta, con-cluyó que: “Una mera lectura de la cláusula tercera, supra, demuestra que no se hizo extensivo el gravamen hipotecario como garantía de los intereses de mora que se habían conve-nido en la cláusula primera y siendo esto así, no erró la corte sentenciadora al declarar nulo el procedimiento ejecutivo.” (Pág. 139.)
En el caso de F. Rodríguez Hnos. & Co. v. Aboy, 66 D.P.R. 525 (Travieso), (1946), se anuló un ejecutivo hipotecario, porque en una hipoteca constituida para garantizar el pago de capital e intereses al nueve por ciento anual de cierto plazo que vencía el 18 de diciembre de 1929, la ejecutante incluyó en la ejecución intereses al diez por ciento anual, de acuerdo con un contrato privado de prórroga del plazo y aumento de interés, que independientemente de lo acordado en la escritura de hipoteca, habían convenido las partes. (Págs. 528-529.) Este Tribunal, citando los casos de Santos v. Crédito, supra, Martorell v. Crédito y Ahorro Ponceño, supra, Vázquez Vda. de McCormick v. Gutiérrez, supra, Figueroa v. Boneta, supra y Torres v. Fernández, 65 D.P.R. 622, concluyó que: “Ha sido doctrina constante de este Tribunal la de que en el pro-cedimiento ejecutivo sumario cualquier cantidad que se cobre *423sin haber sido hipotecariamente garantizada vicia de nulidad el procedimiento .... No podemos perder de vista que el procedimiento ejecutivo sumario es prácticamente uno ex-parte por cuya razón al hacerse uso de él todos los requisitos y condiciones precedentes y concomitantes a su ejercicio deben ser observados estricta y rigurosamente . . . Especialmente si consideramos que la orden de requerimiento de pago equi-vale a una sentencia exigiendo el pago de la misma dentro del término de treinta días sin la celebración de juicio . . . Por los motivos que dejamos expresados, entendemos que la viola-ción de los preceptos legales que regulan el referido procedi-miento constituyen un error fundamental que afecta los derechos de la deudora, ya que en virtud del procedimiento sumario se cobraron intereses que no están hipotecariamente garantizados.” (Págs. 543-544.)
En el caso de Buil v. Banco Popular, 69 D.P.R. 254 (Marrero), (1948) se anuló un procedimiento ejecutivo hipote-cario porque en una hipoteca constituida para garantizar un pagaré comercial por $4,000, a seis meses plazo, con intereses al 12 °/o anual prorrogable a voluntad del tenedor, cuyas pró-rrogas debían anotarse en el mismo documento, lo cual bastaría para su validez (pág. 256), el banco ejecutante incluyó en la ejecución intereses a razón del 12 por ciento anual por el término de las prórrogas concedidas a la deudora. (Pág. 257.) Este Tribunal, citando los casos de Torres v. Fernández, supra, Vázquez Vda. de McCormick v. Gutiérrez y Martorell v. Crédito y Ahorro, concluyó: “Cuando en un procedimiento ejecutivo sumario se cobran cantidades en exceso de las debidas, el procedimiento resulta nulo de toda nulidad . . . [pág. 264]. En el escrito inicial, conforme ya hemos visto, se hace constar de manera paladina que ‘como existen terceros, de acuerdo con la ley, sólo son exigibles en estos procedimientos, los intereses vencidos y correspondientes a las dos últimas anualidades y la corriente, que se compu-tarán desde el 25 de mayo de 1931 a 25 de febrero de 1934, ascendentes a la suma de $1,320.’ A este respecto, el aquí *424demandado hizo en su petición inicial una fiel exposición de la ley, pero calculó los intereses por todo ese tiempo al tipo del 12 por ciento anual... En el pagaré otorgado por Cortijo a favor del Banco, que aparece al principio de esta opinión, se expresa claramente que ‘esta obligación devenga intereses al 12 por ciento anual’ y que ‘toda prórroga que para su pago se conceda (sic) voluntariamente su tenedor, se anotará en este mismo documento, lo que bastará para su validez.’ A juzgar por la prueba aducida, especialmente por la certifica-ción suscrita por el Registrador de la Propiedad de San Juan en 27 de diciembre de 1944, no se concedió prórrogá alguna para el pago de la obligación. La Ley de Usura núm. 5 de 17 de agosto de 1933, Sesión Extraordinaria (pág. 27) no desempeña, en este caso, por ende, papel de clase alguna . . . No obstante, el documento reseñado demuestra con toda cla-ridad que si bien en él se estipularon intereses al 12 por ciento por el término de su vigencia, nada se dijo en relación con los de mora, y es doctrina establecida desde largo tiempo ha que cuando en un documento de esta naturaleza no se estipulan intereses de mora solamente podrán cobrarse los legales al tipo de 6 por ciento.” (Pág. 265.)
En el caso de Piovanetti v. Vivaldi, 80 D.P.R. 108, (Saldaña), (1957), se anuló un procedimiento ejecutivo sumario porque en una hipoteca constituida para garantizar el pago de capital e intereses al 12 por ciento anual, el ejecutante incluyó en su ejecución intereses al mismo tipo pactado des-pués del vencimiento de la obligación, “sin que hubiera pacto alguno relativo a intereses después del vencimiento del dé-bito.” (Pag. 113.) Este Tribunal, citando los casos de Buil v. Banco Popular, supra, Torres v. Fernández, supra, Figueroa v. Boneta, supra y Vázquez Vda. de McCormick v. Gutiérrez, supra, concluyó: “En definitiva, pues, el acreedor hipotecario, (aquí demandado apelado) reclamó en el ejecu-tivo sumario intereses al 12 por ciento anual después del vencimiento total de la deuda, cuando en realidad sólo podían recobrarse intereses de mora al tipo de 6 por ciento. Fuera *425de duda, dicha actuación vicia de nulidad el procedimiento hipotecario. En primer lugar, es preciso ajustarse de modo riguroso a los trámites y requisitos del procedimiento sumarísimo, incurriéndose en nulidad de lo actuado al apartarse de los mismos. En segundo lugar, la reclama-ción de intereses excesivos que no están hipotecariamente garantizados, constituye un error sustancial en perjuicio de los derechos del deudor, y consecuentemente, invalida el procedimiento ejecutivo seguido.” (Pág. 119.)
Es curioso observar que en ninguno de estos casos se hace referencia al art. 175 de nuestro Reglamento Hipotecario, ni se dice cuáles son los requisitos mínimos del cumplimiento estricto, en cuanto a intereses se refiere; ni se hace referencia al hecho que el juez, con vista al escrito inicial y a los docu-mentos que lo acompañaban, podría determinar el verdadero alcance de la garantía hipotecaria por intereses.
El art. 175 autoriza distintas reclamaciones contra el ejecutante por el ejecutado, por la inhabilidad inicial de éste para oponerse al trámite sumario. Las acciones que autoriza el art. 175 son a manera de una continuación del procedi-miento ejecutivo sumario, pero esta vez de carácter plenario o declarativo, porque el primero no constituye cosa juzgada: Lamb & Co. v. Fantauzzi Hermanos, 17 D.P.R. 307, (Aldrey), (1911) cita precisa a las págs. 311-312. Las acciones son las siguientes: (1) —nulidad de título — Sucesión Suro v. Sucesión Padró et al, 21 D.P.R. 241, (Hernández), (1914), cita pre-cisa a la pág. 247 y Gaztambide v. Sucn. Ortiz, 70 D.P.R. 412 (De Jesús), (1949), cita precisa a la pág. 423; (2) — nulidad de actuaciones — The American Trading Co. v. Monserrat, 19 D.P.R. 992, (Del Toro), cita precisa a las págs. 994-995 y Santana v. Orcasitas, 47 D.P.R. 735, (Del Toro), (1934), cita precisa a las págs. 744 y los casos Trías v. P. R. Leaf, Ayala v. Flores, Crespo v. Schlüter antes citados; (3) — nuli-dad por no haber vencido la deuda — Pontón v. Sucesores de Huertas González, supra; (4) — nulidad por no constar la certeza de la reclamación — Martorell v. Crédito y Ahorro *426Ponceño, supra; (5) — nulidad por extinción o cuantía—Polanco v. Goffinet et al., 29 D.P.R. 120 (Hutchison), (1921), cita precisa a la pág. 140.
El llamado “cumplimiento estricto”, en cuanto a intereses se refiere, son las dos únicas exigencias que contiene el art. 169 de nuestro Reglamento: (1) — señalar categóricamente las cantidades ciertas cobradas en concepto de intereses, y (2) — expresar la cuantía líquida de la reclamación. Si se examina el bloque de casos en el cual se han anulado procedi-mientos ejecutivos hipotecarios, por haberse cobrado en ellos “intereses no hipotecariamente garantizados”, con excepción de los casos de Pontón y Martorell, se verá que en todos ellos se señalaron categóricamente las cantidades ciertas cobradas por intereses antes de la ejecución y se expresó la cuantía líquida de los mismos. No hubo, por lo tanto, fraude ni abuso intencional.
Sin embargo, aunque sin determinarlo específicamente, la fuente de autoridad para anularlos ha sido el art. 169, que no persigue otro propósito que proteger al juez sobre lo que no puede constar de los documentos a él presentados. Todos versan sobre la interpretación judicial de la extensión de la garantía hipotecaria por intereses. El resultado práctico ha sido que le hemos exigido a los ejecutantes garantizar los errores judiciales que se hayan podido cometer en la expe-dición de los autos de requerimiento, haciendo a los ejecu-tantes responsables de ciertos daños que sólo están provistos para el caso de fraude.
Es indudable, pues, que las acciones de nulidad por el cobro de intereses en demasía en un procedimiento ejecutivo hipotecario no están comprendidas en el art. 34 ni en el art. 38 de nuestra Ley Hipotecaria. Si se trata de un caso de fraude, se aplica el art. 169 del Reglamento y si se trata de un caso de usura, se aplica la ley especial de usura.
Como quiera que se mire esta cuestión, resalta a la vista el hecho que el ejecutado, sólo tiene contra su ejecutante, dos acciones claras y específicas: (1) una acción real sobre la *427cosa, que se da: (a) cuando la cosa no ha pasado a manos de un tercer poseedor, subadquirente o tercero de buena fe o (b) cuando, a pesar de haber pasado la cosa a manos de otra persona que no es el ejecutante, hay constancia en el Registro de la causa de nulidad y (2) una personal, contra el ejecu-tante, cuando la cosa ha pasado a manos de un tercer poseedor y no hay constancia en el Registro de la causa de nulidad.
La acción real es la acción reivindicatoria, acción principal que no necesita de ninguna anterior declaración de nulidad: Oliver v. Oliver, 23 D.P.R. 181 (Hutchison), (1915), cita pre-cisa a las págs. 182, 194-195, 201, 203 y 205. En este caso, el título anterior inscrito del ejecutado se puede enfrentar victoriosamente al hecho posesorio imperfecto del ejecutante (Morell) o a la inexactitud registral (Roca Sastre), puesto que el márshal que otorga la escritura de venta judicial no es “una persona que en el Registro aparezca con derecho o poder alguno para transferir la finca hipotecada”: Sucn. Trías v. Porto Rico Leaf, 50 D.P.R. 91, cita precisa a la pág. 96, no habiendo tampoco tercero embebido, ya que “uno que adquiera una propiedad del comprador o adjudicatario en subasta en procedimiento ejecutivo hipotecario con conocimiento de las constancias del registro de la propiedad, y a sabiendas de que la validez de su título depende de la del procedimiento men-cionado, no es un tercero”: Ayala v. Flores, 50 D.P.R. 873, cita precisa a la pág. 880.
La acción personal en caso de fraude, es una acción principal de daños que no necesita de ninguna anterior declaración de nulidad: Pontón v. Sucesores de Huertas González, 42 D.P.R. 526, cita precisa a la pág. 539; en case de usura, es una acción principal de recobro y confiscación, que no nece-sita de ninguna anterior declaración de nulidad, por ser una acción estatutaria, independiente, determinada en todos sus extremos por nuestra Ley sobre Fijación de Interés en Toda Clase de Obligaciones de 1902, según enmendada; aún en el caso de la acción de nulidad por cobro de “intereses no hipo-tecariamente garantizados”, se trata de una acción principal *428de daños, que no necesita de ninguna anterior declaración de nulidad, por ser parecida a la que rige en caso de fraude. Basta dejar consignado para ocasión más oportuna, que en el caso de haberse incluido “intereses no hipotecariamente garantizados”, no se trata de una acción de daños, como hasta ahora hemos creído, aplicándole la disposición referente al fraude, sino una acción en cobro de dinero (juicio declarativo de menor o mayor cuantía).
En cuanto a esta última clase de acción de nulidad, la de “los intereses no hipotecariamente garantizados”, supongo que algún día tendremos que pasar sobre si, el hecho de haber constancia en el Registro de la posible causa de nulidad, — su-puesto que no se da en el fraude — , esta acción personal se convierte en una acción real, por no existir posibilidad de tercero embebido, en cuyo supuesto tendremos que aplicarle el mismo criterio que hemos aplicado en los casos de nulidad de actuaciones, para los cuales hemos aceptado la acción directa sobre la cosa. Será ese el momento oportuno de deter-minar, si la acción personal en cobro de dinero o la acción real es una simple elección de remedios, mejor que una exclu-sión de remedios.
Con relación al término prescriptivo, no es posible confun-dir el término de la acción de despojo por fraude o culpa lata que establece el art. 169 de nuestro Reglamento Hipotecario, con la acción u omisión que causa daño a otro, interviniendo culpa o negligencia del art. 1802 de nuestro Código Civil. La diferencia entre ambos es evidente: en la primera se trata de la infracción de un deber de decir verdad, de carácter privado; en la segunda se trata de la infracción, de un deber tutelar de proteger a la comunidad de cualquiera actuación antijurídica, de carácter público. Es correcta nuestra juris-prudencia que fija en quince años el término prescriptivo de las acciones de despojo por fraude, o por cobro en demasía, mientras el mismo siga siendo considerado como algo equiva-lente al fraude, por no tener un período prescriptivo fijo, menos cuando se trate de contratos usurarios, en cuyo caso el *429término prescriptivo para solicitar el exceso de lo pagado por concepto de intereses y la confiscación de la parte de capital correspondiente, sería de un año. Casualmente el indicio más claro que poseemos sobre la individualización, como ma-teria de daños, de la acción dispuesta por el art. 169, in fine, es este término prescriptivo de quince años. Si hubiéramos entendido que la acción de nulidad precede a la de daños, el término prescriptivo hubiera tenido que ser de cuatro años. Pero siempre que hemos considerado que la acción de daños es subsidiaria a la de nulidad, no lo hemos hecho pensando en que la segunda no procede si no se ejercita la primera, sino más bien, de acuerdo con su distinto funcionamiento frente a ter-cero, caso que como hemos visto, no se da en el art. 169 de nuestro Reglamento.
Ahora bien, enfrentándonos con los méritos de la presente acción: ¿Es necesario esperar a que el procedimiento ejecu-tivo termine para proceder al juicio plenario? ¿Desde cuándo empieza a correr el término prescriptivo?
El art. 175 de nuestro Reglamento Hipotecario, que es la disposición legal especial que autoriza las acciones que versa-ren sobre nulidad de título o de las actuaciones, o sobre venci-miento, certeza, extinción o cuantía de la deuda, referente a procedimientos ejecutivos hipotecarios, las cuales se ventila-rán en el juicio plenario que corresponda, permite que al interponerse la demanda o durante el curso del pleito plenario, “podrá solicitarse que se asegure la efectividad de la senten-cia, con retención del todo o una parte de la cantidad que por el procedimiento ejecutivo deba entregarse al ejecutante”, o sea, que no es necesario esperar que termine el procedimiento ejecutivo sumario, para que empiece la acción plenaria. Oi-gamos sobre esto a Morell:
“Este juicio declarativo es, desde luego, independiente del procedimiento sumario, y, por tanto, ha de tramitarse con separación en el juzgado que proceda según las reglas ordina-rias de competencia; pero no es preciso que sea subsiguiente al procedimiento sumario, en el sentido de haber de esperarse *430a que éste termine. El juicio ordinario puede ser incoado casi inmediatamente después de empezado el procedimiento sumario y hasta puede terminar antes que éste.” 4 Morell, Legislación Hipotecaria 149-150 (segunda ed. de la Editorial Eeus de 1930).
Por su parte, Roca Sastre, refiriéndose al art. 132 de la Ley española equivalente al art. 175 de nuestro Reglamento Hipotecario, dice: “El artículo 132 dispone . . . que todas las ‘reclamaciones que puedan formular, así el deudor como los terceros poseedores y los demás interesados, incluso las que versen sobre nulidad del título o de las actuaciones, o sobre vencimiento, certeza, extinción o cuantía de la deuda, se ven-tilaran en el juicio declarativo que corresponda, sin producir nunca el efecto de suspender ni entorpecer el procedimiento.’
“Conocerá de este juicio declarativo el Juzgado que le corresponda según las Reglas ordinarias de competencia judicial; no deberá, pues, seguirse necesariamente en el mismo Juzgado en que se ventile o se haya ventilado el procedimiento-judicial sumario.
“Para promover este juicio declarativo no hay que esperar a que termine el procedimiento judicial sumario, pues puede interponerse también durante el curso de éste. [Énfasis en cuanto a este párrafo, provisto.]
“Al entablar este juicio declarativo o durante su substan-ciación, el actor podrá decir, al Juez que conozca del mismo, que se asegure la efectividad de la sentencia que en él recaiga, mediante ordenar la retención del todo o parte de la cantidad que como resultado del procedimiento judicial sumario deba entregarse al acreedor que lo haya promovido.
“Como el procedimiento judicial sumario puede terminar adjudicando la finca al acreedor, entonces no es posible orde-nar la retención de dicha cantidad, puesto que el acreedor adjudicatario no debe percibir cantidad alguna, ya que cobra con la finca. Morell entiende que en este caso debe ordenarse al acreedor que consigne, pero creemos con Vallés y Pujáis que lo procedente en este supuesto sería obtener una anotación *431preventiva que indicara que la finca adjudicada al acreedor queda afecta a las resultas del juicio declarativo entablado.” IV Roca Sastre, Derecho Hipotecario 882-883, (quinta ed. de la Editorial Reus de 1954).
En cuanto a una acción de daños que se base en un fraude, o en una pretensión de demasía, menos razón ha de haber en esperar a que termine el procedimiento ejecutivo hipotecario. La infracción se comete tan pronto se le notifica al deudor hipotecario el auto de requerimiento. Ese es el momento desde el cual podría ejercitarse por el ejecutado la acción plenaria, que como ya hemos visto, es independiente de' la sumaria. Desde ese momento podría el ejecutado ejercitar la acción reivindicatoría, o la acción de nulidad de actuaciones, o la acción de daños por fraude, o de las acciones correspon-dientes al vencimiento, certeza o extinción o cuantía, por la misma razón que tendría derecho a solicitar dentro del mismo procedimiento sumario, la suspensión de dicho procedimiento si justifica documentalmente la existencia de un procedi-miento criminal por falsedad del título hipotecario, o inter-pusiere una tercería de dominio acompañado del título de propiedad inscrito a favor del tercerista, o radicare constancia de la cancelación de la hipoteca que se pretende ejecutar o en caso de garantías hipotecarias por cuentas corrientes, estableciere la diferencia entre los saldos. Como la prescrip-ción de acciones es siempre una cuestión civil, veamos lo que sobre el particular, establece nuestro propio Código.
El Código Civil de Puerto Rico en su art. 1869 (ed. 1930 — ■ 31 L.P.R.A. 653, see. 5299), equivalente al art. 1969 del Có-digo Civil español, dispone:
“El tiempo para la prescripción de toda clase de acciones, cuando no haya disposición especial que otra cosa determine, se contará desde el día en que pudieran ejercitarse.” (Énfasis provisto.)
Manresa en sus Comentarios al Código Civil Español XII Manresa 945, (quinta ed. del Instituto Editorial Reus *432del 1951), con relación al art. 1969 del Código Civil espa-ñol, dice:
“Conforme con esta doctrina se estableció en dicha sentencia, como regla de jurisprudencia, que ‘desde el instante en que se realiza un acto o se celebra un contrato cualquiera que lesiona derechos de alguien que pueden ser inmediatamente reivindica-bles, nace la acción correspondiente para conseguirlo, y que a este momento hay qioe atenerse para empezar a contar en su caso el término de la prescripción, cuando la Ley especialmente no dispone otra cosa’; regla que si bien fue consignada con relación a la acción rescisoría, es aplicable a los demás casos que puedan ocurrir.” (Énfasis provisto.)
La sentencia del Tribunal Supremo de España de 8 de mayo de 1903, 95 Jur. Civ., pág. 733, cita precisa 743, inter-pretando el art. 1969 (1869 nuestro) expresa:
“Considerando que dado el concepto y fundamento de la prescripción encaminada principalmente a dar fijeza y certidum-bre a la propiedad y a toda clase de derechos emanados de las relaciones sociales y de las condiciones en que se desarrolla la vida, aun cuando éstas no se ajusten siempre a principios de estricta justicia, que hay que subordinar, como mal menor, al que resultaría de una inestabilidad indefinida, es evidente que por el transcurso de determinado tiempo se entienden borrados los efectos que en los títulos respectivos de aquéllos puedan existir, y que al efecto es preciso señalar por regla general un término fijo y claro desde el que empiece a contarse dicho tér-mino, cual es el que se consigna en el artículo 1969 del Código:
“Considerando que es indudable que desde el instante en que se realiza un acto o se celebra un contrato cualquiera que lesiona derechos de alguien que pueden ser inmediatamente reivindica-dos, nace la acción correspondiente para conseguirlo, y que a este momento hay que atenerse para empezar a contar en su caso el término de la prescripción, cuando la ley especialmente no dis-pone otra cosa, pues la frase empleada por el legislador en el expresado artículo 1969 de que el tiempo para la prescripción se contará desde el día en que las acciones pudieron ejercitarse, hace referencia notoria a la posibilidad legal, por lo que sólo deben ser tenidas en cuenta las condiciones del individuo u otras circuns-tancias cuando la ley así lo determine y prefije como excepción, *433lo cual está conforme con el alcance y fines de la prescripción.” (Énfasis provisto.)
En resumen, cuando se trata de acciones sobre nulidad de título o actuaciones, o acciones que atañen al vencimiento, certeza, extinción o cuantía de la deuda hipotecaria, objeto del procedimiento ejecutivo sumario, o acciones para recobrar el exceso producido por la naturaleza usuraria de la deuda con la confiscación correspondiente, o acciones para recobrar lo pagado en demasía por intereses, el art. 38 de la Ley Hipo-tecaria no es aplicable haya o no tercero. Tal vez sería apli-cable el art. 33, en aquellos casos en que la posible causa de nulidad no conste del Registro, en ausencia de alguna dispo-sición expresa en contrario, de acuerdo con el art. 175 de nuestro Reglamento Hipotecario.
En acciones para anular un procedimiento ejecutivo hipo-tecario por cobro de intereses en demasía el artículo aplicable es el art. 169, si media dolo o culpa lata en la fiel exposición de los hechos y circunstancias que ha de apreciar el juez al momento de autorizar el auto de requerimiento. Si no media dolo o culpa lata, la acción es de recobro de lo pagado en exceso, es una acción ordinaria en cobro de dinero. Si media usura, la acción es la que provee nuestra Ley sobre Fijación de Inte-rés en Toda Clase de Obligaciones de 1902.
El ejecutado tiene contra el ejecutante dos acciones claras y precisas: la reivindicatoría cuando la propiedad no haya pasado a manos de un tercero, o cuando habiendo pasado, la causa de nulidad conste en el Registro de la Propiedad, y la personal de daños cuando la propiedad ha pasado a manos de un tercero, sin que conste en el Registro la causa de nulidad, como es el caso de fraude por cantidades ciertas cobradas antes de la ejecución, pero dentro de los límites de lo pactado. Dichas acciones, la reivindicatoría y la de daños, no son accio-nes subsidiarias a ninguna declaración de nulidad, sino accio-nes principales, y por lo tanto, en cuanto a prescripción se refiere, se extingue la primera a los treinta años y la segunda a los quince años.
*434Asumiendo, aunque sin resolverlo, que la acción que aquí se ejercita, es análoga a la acción de despojo por fraude, regida por el art. 169 de nuestro Reglamento Hipotecario, la misma estaba prescrita al iniciarse.

 Esta opinión toma el caso tal como nos ha llegado, en donde la nulidad del ejecutivo sumario fue aceptada por la parte demandada, por lo que no es preciso entrar en ese aspecto.


 Se radicó el 21 de junio de 1949.


 Artículo S3 Ley Hipotecaria. — “La inscripción no convalida los actos o contratos que sean nulos con arreglo a las leyes.”
Artículo 3U — “No obstante lo declarado en el artículo anterior, los actos o contratos que se ejecuten u otorguen por persona que en el Regis-tro aparezca con derecho para ello no se invalidarán en cuanto a tercero, una vez inscritos, aunque después se anule o resuelva el derecho del otor-gante en virtud de título anterior no inscrito o de causas que no resulten Claramente del mismo Registro.”
a * ‡ ‡ $ ❖
Artículo 36.- — -“Las acciones rescisorias y resolutorias no se darán contra tercero que haya inscrito los títulos de sus respectivos derechos con-íorme a lo prevenido en esta ley.”
Artículo 38. — “En consecuencia de lo dispuesto en el artículo 36, no se anularán ni rescindirán los actos o contratos en perjuicio de tercero que haya inscrito su derecho, por ninguna de las causas siguientes:
“En todo caso en que la acción resolutoria o rescisoria no se pueda dirigir contra el tercero, conforme a lo dispuesto en este artículo, se podrá ejercitar la personal correspondiente para la indemnización de daños y per-juicios por el que los hubiere causado.”
*404Artículo 175 — Reglamento.
“Todas las demás reclamaciones que puedan formular, así el deudor como los terceros poseedores y los demás interesados, incluso las que ver-saren sobre nulidad del título o de las actuaciones, o sobre vencimiento, certeza, extinción o cuantía de la deuda, se ventilarán en el juicio plenario que corresponda, sin producir nunca el efecto de suspender ni entorpecer el procedimiento ejecutivo; pero los efectos de tales reclamaciones queda-rán sujetos a lo dispuesto en el artículo SU de la Ley Hipotecaria en lo que respecta a terceros adquirentes, si del registro no resultasen claramente los motivos de la acción ejercitada.”
« * * * * su * * *
Artículo 12U7 — Código Civil.
<< * * * * «: * * *
“Tampoco tendrá lugar la rescisión cuando las cosas objeto del contrato se hallaren legalmente en poder de terceras personas que no hubiesen pro-cedido de mala fe.
“En este caso podrá reclamarse la indemnización de perjuicios al cau-sante de la lesión.”


 Comentarios al Código Civil, tomo 12, págs. 944-945 — 5ta. ed. (1951).


 Estudios de Derecho Civil, tomo 3, pág. 296, 2a ed. (1900).


 Derecho Civil Español, Común y Poral, tomo 1, Vol. 2, págs. 716-717, 9a ed. (1966), citando sentencias de 1 de junio de 1900, la de 8 de mayo de 1903 y de 22 de diciembre de 1946.


 Derecho Civil Francés, Tomo 32, págs. 28-29, (1900). Véanse ade-más : las sentencias del Tribunal Supremo de España reseñadas por Medina y Marañón al calce del artículo 1969, Leyes Civiles de España, pág. 649; y por Rodríguez Navarro, Doctrina Civil del Tribunal Supremo, Tomo IV, pág. 6102, al calce del mismo articulo.


 Realmente la doctrina correcta es a partir de la inscripción en el registro que es cuando surge el tercero de los arts. 34, 36 y 38 de la Ley Hipotecaria y 175 del Reglamento. No hay constancia en los autos de> cuándo el adquirente del Banco inscribió a su favor, pero como nunca pudo.' haber sido antes de noviembre 16, 1934, ello no afecta mi conclusión.


 Como observamos en Crosas v. Longpré, supra, esta decisión fue citada con aprobación y seguida por la Corte Suprema de Filipinas en Camgco v. Manila Railroad Co., 38 Jur. Fil. págs. 816, 822.


 Hasta qué punto son armonizables un período prescriptivo de 15 años a partir de fecha fija, la subasta, con el otro principio reafirmado de manera incondicional de que la acción de nulidad de ejecutivo hipotecario no prescribe nunca, cuando los daños son un derivado de la nulidad, quaere. La determinación judicial de la nulidad del ejecutivo, aunque se haga en el mismo pleito de daños precede a éstos, y hemos resuelto que un tribunal no viene obligado a pasar sobre los daños si determina que el ejecutivo no es nulo. Cf: Martorell v. Crédito y Ahorro, 42 D.P.R. 655; Petterson v. Contreras, 42 D.P.R. 491.